Citation Nr: 1212261	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  04-33 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a right submuscular ulnar nerve transposition with medial epicondylectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty in the military from March 1971 to April 1972.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2007 the Board remanded this case to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration. 

The Board subsequently issued a decision in October 2008 denying the claim, and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).  He was represented in his appeal to the Court by a private attorney.  In a July 2010 single-judge memorandum decision, the Court vacated (set aside) the Board's October 2008 decision and remanded the claim to the Board for further proceedings consistent with the Court's opinion, including a new medical examination. 

The attorney is not representing the Veteran before the Board; rather, the Veteran has reverted to his prior representative - the Disabled American Veterans (DAV) service organization.  

In January 2011, to comply with the Court's decision, the Board remanded the claim to the RO via the AMC.  Unfortunately, however, not all of those remand directives were completed, so the Board is again remanding the claim to the RO via the AMC.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Veteran is entitled to compliance with these remand directives, as a matter of law, and that the Board itself commits error in failing to ensure this compliance).



REMAND

The Board remanded this claim in January 2011, pursuant to the Court's 
single-judge memorandum decision, to have the AMC/RO complete three specific actions.  First on remand, the AMC/RO was to send the Veteran and his representative an additional Veterans Claims Assistance Act (VCAA) notice letter informing them that he may submit evidence of lack of informed consent to demonstrate "similar instance of fault" of the type contemplated by 38 U.S.C.A. § 1151(a)(1)(A).  He and his representative resultantly were provided this letter in February 2011.  The AMC/RO was next directed to arrange for another VA compensation examination for additional (supplemental) comment on whether he has additional disability resulting from the procedure in question - including especially numbness in his fingers and pain below his elbow that his examining physicians had cited as worsening conditions since that procedure.  And if determined that he does, comment also was needed concerning whether this additional disability was not reasonably foreseeable (versus foreseeable).  As well, aside from the standard of care involved in the surgery itself, still additional medical comment was needed to address his assertions regarding an incident that purportedly had occurred after the surgery during his recovery.  Of particular note, he claimed to have been mishandled by a medical technician prior to reporting for physical therapy, so comment was needed also concerning whether that 
post-operative incident (if assuming for the sake of argument it had occurred as alleged) constituted proper medical procedure under the circumstances presented and, if determined that it did not, whether the Veteran has additional disability (especially numbness in his fingers and pain below his elbow) that is the proximate result.  After receiving the medical comment on these additional issues, the AMC/RO was then to readjudicate the claim in light of this additional evidence.

Since that remand, the AMC has also obtained copies of the Veteran's records from the Social Security Administration (SSA).


But the VA examination and medical opinion are still inadequate because they do not address all of these additional concerns.  In this regard, in indicating that this additional medical comment was needed, the Court cited the Board's reliance on a defective VA medical examination and opinion from March 2008.  In particular, the Court cited that VA examiner's exclusive consideration of whether there was negligence or other issue of fault in the furnishing of the surgical procedure (a point the Veteran apparently is conceding there was not), rather than also considering whether his post-operative care (and the one incident especially when his arm operated on reportedly was mishandled by a medical technician prior to reporting for physical therapy) constituted proper medical procedure.  So the Court indicated additional medical comment needed to be obtained to address this specific contention. 

The Court went on to indicate the VA medical examination in March 2008 was unsatisfactory in other respects, as well.  Namely, the VA examiner did not address why the Veteran's reported post-surgical numbness in his fingers and pain below his elbow that his examining physician cited as worsening conditions after the surgery are not considered additional disability.  Finally, it was noted that the VA examiner had commented that the proximate cause of the current disability was an event not reasonably foreseeable.  So this conclusion, according to the Court, proposes there is evidence of some unidentified additional disability that was not foreseeable.  The Court therefore found that this assertion conflicted with the conclusion that there was no additional disability.  As such, the Court indicated that reexamination and additional comment also needed to be obtained concerning these other issues, and that it was error for the Board not to have returned the examination report as inadequate for rating purposes.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated). 

Although the Veteran had this requested additional VA examination in March 2011, and the VA examiner provided additional medical comment, he did not answer all of the questions the Board had posed in its January 2011 remand.  He merely reiterated that the Veteran has a right ulnar neuropathy that is the result of the pathology of the right ulnar nerve at the elbow, which was present before the surgery, and that he does not believe that surgery performed at the VA hospital in Charleston worsened the Veteran's condition.  There were no responses to the other questions asked, however, especially as concerning whether the alleged 
post-surgical medical treatment and handling by a VA nurse or medical technician was appropriate (if it occurred as the Veteran has related) and whether it worsened any existing right arm or elbow symptoms.  So the Board must obtain responses to these other questions before readjudicating this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing when there need only be substantial, not exact, compliance with a remand directive).

In a March 2012 brief, the Veteran's representative also requested this case be remanded to obtain quality assurance reports from the Charleston VA hospital.  VA's General Counsel, however, has addressed the duty to assist in regards to obtaining quality assurance records, and held that, as a general matter, the governing statutes and regulations do not authorize disclosure of Veterans Health Administration (VHA) quality assurance records or documents for purposes of adjudicating a claim for benefits.  VAOPGCPREC 1-2011 (April 19, 2011).  Rather, 38 U.S.C.A. § 5103A requires the Board to make reasonable efforts to request from VHA any quality-assurance records or documents that are relevant to a claim, but provided the claimant furnishes information sufficient to locate the records or documents, and, if VHA denies access to the records and documents on the basis that they are protected by 38 U.S.C.A. § 5705 and implementing regulations, to appeal VHA's denial to the Office of the General Counsel (OGC) under 38 C.F.R. § 17.506.  Under 38 C.F.R. § 17.508(c), any quality-assurance record or document, whether confidential and privileged or not, may be provided to the General Counsel or any attorney within OGC, wherever located.  If VHA and OGC conclude the records and documents are protected by 38 U.S.C.A. § 5705 and implementing regulations, VA may not consider them and rely on them in the adjudication of the claim.  If VHA or OGC concludes instead the records and documents are not confidential and privileged, VA may consider them in adjudicating the claim.  Id.  

Here, though, neither the Veteran nor his representative has identified any relevant quality assurance records in existence.  Hence, the AMC/RO should write to the Veteran and his representative and request that they provide information sufficient to identify and locate relevant quality assurance records.  38 U.S.C.A. § 5103A.  If sufficient information is provided, the RO/AMC should attempt to obtain such records from VHA as described above.

Accordingly, this claim is again REMANDED for the following additional development and consideration:

1.  Ask the Veteran and his representative to provide information sufficient to identify and locate any relevant quality-assurance records.  If, and only if, they furnish additional information in response sufficient to locate such records should there be a request from VHA for any quality-assurance records or documents that are relevant to this claim, pursuant to VAOPGCPREC 1-2011.

2.  Next forward the claims file to the VA compensation examiner who evaluated the Veteran in March 2011, following as a result of the Board's prior January 2011 remand directive, for still additional medical comment so as to respond to these specific questions:

(a) Whether the Veteran has additional disability resulting from the nerve transposition and epicondylectomy (and any post-surgical care), including especially numbness in his fingers and pain below his elbow that his examining physician has cited as worsening conditions since the surgery in question.
(b) And if it is determined there is indeed additional disability, then additional comment also is needed concerning whether this additional disability was not reasonably foreseeable (versus foreseeable). 
(c) Additional medical comment is needed, as well, to address the Veteran's assertions regarding an incident that purportedly occurred after his surgery during his recovery.  Of note, he claims that when his stitches were removed he was mishandled by a nurse or medical technician prior to reporting for physical therapy.  According to his recitation of events, the medic/nurse grabbed his arm where the stitches were just removed and braced it with her other arm and jerked it straight out.  This sudden and inappropriate movement, according to the Veteran, caused excruciating pain.  So comment is needed concerning whether this post-operative incident he describes constituted proper medical procedure.  As support for this allegation, he claims that other medical personnel at the VA Hospital in Charleston, including the doctor and physical therapist that he was seeing after the surgery, either took notice because the incident occurred in the hallway of the clinic or later indicated to him that this post-surgical procedure was improper. 

The Board ultimately will have the responsibility of determining whether the Veteran's allegations concerning this incident are credible, in addition to being competent, so as to in turn have probative value.  Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  But in the meantime, the examiner is asked to comment on whether this incident, if it indeed occurred as alleged, constituted proper medical procedure under the circumstances presented and, if it did not, whether the Veteran has additional disability (especially numbness in his fingers and pain below his elbow) that is the proximate result. 


If, per chance, the VA examiner who performed the March 2011 VA compensation examination is unavailable to provide this further comment, then obtain this additional comment from someone else equally qualified to make these necessary determinations.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion.

The examiner, whomever designated to provide this additional comment, must discuss the underlying medical rationale of all opinions expressed, if necessary citing to specific evidence in the record to support his/her conclusions.

*And to give the examiner the proper foundation for providing this additional comment, have him or her review the Court's single-judge memorandum decision to specifically address the concerns and inadequacies of the prior March 2008 VA examination and opinion, and those even since when having the Veteran reexamined in March 2011 for the supplemental comment.

3.  Then readjudicate this § 1151 claim in light of this additional medical comment and any other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim. 

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


